Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Action is response to applicant arguments filled on 10/22/2021 for application 16/503192.	
Claims 1, 2, 4, 8, and 11 have been amended.
Claims 1-20 are currently pending and have been examined.
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including dental integration platform, database, and which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of receiving a first user data; selecting an operational issue, and modifying the solution based on the trend data which are 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 33 where “In various embodiments, one or more components of DIP 108 can comprise cloud-based modules and/or components.  As will be described in further detail, components of DIP 108 such as data transmitting modules, databases, data processing modules, application servers, and interfaces can be cloud-based components.  Although they are described and illustrated as discrete components, one or more of the components of DIP 108 can be combined with one another, or distributed among one or more cloud-based computing systems”

Paragraph 138, where “host server or other computing systems including a 
processor for processing digital data; a memory coupled to the processor for storing digital data; an input digitizer coupled to the processor for inputting digital data; an application program stored in the memory and accessible by the processor for directing processing of digital data by the processor; a display device coupled to the processor and memory for displaying information derived from digital data processed by the processor; and a plurality of databases.  Various databases used herein may include: client data; merchant data; financial institution data; and/or like data useful in the operation of the system.  As those skilled in the art will appreciate, user computer may include an operating system (e.g., WINDOWS.RTM., OS2, UNIX.RTM., LINUX.RTM., SOLARIS.RTM., MacOS, etc.) as well as various conventional support software and drivers typically associated with computers”

Paragraph 27, where “First user system 102 may comprise any system or device 
capable of receiving, storing, manipulating, and/or displaying electronic data.  For example, first user system 102 may take the form of a computer or processor, or a set of computers/processors, although other types of computing units or systems may be used, including laptops, notebooks, hand held computers, personal digital assistants, cellular phones, smart phones (e.g., iPhone.RTM., BlackBerry.RTM., Android.RTM., etc.), tablets, wearables (e.g., smart watches and smart glasses), or any other device capable of receiving and displaying electronic data.”

Paragraph 111, where “the solution is implemented.  The predetermined criteria can comprise any suitable measure of the potential effectiveness of the proposed solution, including, 
among others, the historical effectiveness of the solution in other practices including practices sharing one or more characteristics or demographics with the individual practice”.

The claims recite the additional element of receiving a first user data; selecting an operational issue, and modifying the solution, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US 2016/0092641 A1) in view of Fontenot (US 2012/0016792 A1).

In claim 1, a method comprising: 
Delaney teaches:
receiving, by a dental integration platform (DIP), a first user data from a first user system associated with a dental practice (Para. 54 and 57 wherein data can be received in a medical platform. Delaney does not explicitly teach wherein the medical platform is a dental platform, however Fontenot teaches a dental platform as seen in Para. 46.); 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the dental platform of Fontenot for the medical platform of Delaney.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2143(B).
Delaney further teaches:
analyzing, by a logic data processing module of the DIP, the first user data to create a metric of the dental practice, the metric comprising aa quantifiable metric 
comparing, by the logic data processing module of the DIP, the metric to model data stored in a database of the DIP, the model data generated from a plurality of user systems (Para. 63, 66, and 73 wherein scores are compared across similar medical organizations); 
selecting, by a second data processing module of the DIP, an operational issue from an issue database using the quantifiable metric to identify the operational issue, wherein the operational issue comprises an issue profile, wherein the issue profile comprises the quantifiable metric in response to the quantifiable metric being below a threshold value (Para. 30 and 70 wherein “healthcare service parameters can be identified as an area in which improvement can be achieved with respect to the overall clinical and financial performance”. Para. 70 further teaches “The specific filtering criteria associated with a group cluster having high variance in OP scores (e.g., with respect to a variance threshold”) ; 
identifying, by the second data processing module, a solution corresponding with the issue profile, wherein the solution comprises at least one of a solution instruction or a solution content, wherein the solution content is stored in a solution database (Para. 84 and 93 wherein recommendations/solutions are provided) ;
confirming the solution (Para. 84 and 93); 
receiving, by the first user system, an indication that the confirmed solution is implemented (Para. 130 and 201); and 

modifying the solution based on the trend data from the evaluating the effectiveness of the configured solution (Para. 119, 174, and 201 wherein the Care path creation component can further modify the selected model care path based on specific factors). 

As per claim 2, Delaney teaches the method of claim 1, wherein the step of confirming the solution comprises transmitting, by the DIP, the solution to a consultant user interface and receiving, form the consultant user interface, a confirmation from a consultant for the solution (Para. 189 and 201).

As per claim 3, Delaney teaches the method of claim 1, wherein the step of confirming the solution comprises, by one of a machine learning module and an artificial intelligence module, instructing the first user system to implement the solution (Para. 16).

As per claim 4, Delaney teaches the method of claim 1, wherein the quantifiable metric comprises at least one of a projected financial data, an acceptance data, a completion rate data, a potential revenue of planned to accepted treatments data, a 

As per claim 5, Delaney teaches the method of claim 1, wherein the solution content comprises a video stored in the solution database (Para. 244).

As per claim 6, Delaney teaches the method of claim 1, further comprising the step of storing the trend data within a trend database (Para. 65).

As per claim 7, Delaney teaches the method of claim 1, wherein the second data processing module comprises a KFOR data processing module (Para. 122 teaches wherein finding data of patient data is communicated. Para. 247 wherein modules can be located in both local and remote memory storage devices for communications). Both Delaney and Fontenot do not explicitly teach "KFOR data processing module" however the Examiner notes that a limitation regarding the labeling/naming of a module is drawn to non-functional descriptive material and is not functionally involved with the system.  The recited system would perform the same regardless of the name or label the module has.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. ; In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.

As per claim 14, Delaney teaches the computer-based system of claim 13, wherein the trend data is captured at an interval of at least one of 30 days, 60 days, 90 days, and 120 days (Para. 68 wherein filtering data/trends in three month intervals is taught).

As per claim 16, article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause a data processing module of a dental integration platform (DIP) to perform operations comprising: 
Delaney teaches:
generating a first set of financial data and a first set of schedule data from a first user data associated with a dental practice (Para. 26 wherein clinical and financial performance of a practice is taught). Delaney does not explicitly teach wherein the medical platform is a dental platform, however Fontenot teaches a dental platform as seen in Para. 46.). The motivation to combine references is the same as seen in claim 1.
Delaney further teaches:
generating a financial model and a schedule model for dental practices having predetermined characteristics, wherein the financial model and the schedule model comprise model data based on a plurality of dental practices having the predetermined characteristics, wherein the model data is selectable based on a time period (Para. 65, 
comparing the first set of financial data to the revenue model to generate a set of financial comparison data in response to an identifiable characteristic of the dental practice matching a characteristic from the predetermined characteristics; and 
comparing the first set of schedule data to the schedule model to generate a set of schedule comparison data in response to the identifiable characteristic of the dental practice matching the characteristic from the predetermined characteristics.
As per claim 17, Delaney teaches the article of manufacture of claim 16, further comprising a consultant interface in communication with the DIP and configured to instruct the DIP to transmit the set of financial comparison data and the set of schedule comparison data to a first user interface (Para. 104, 174, and 202). 
 
As per claim 20 Delaney teaches the article of manufacture of claim 16, wherein the schedule model comprises at least one of an average time of accepting a treatment and an average time of completing a treatment of each of the plurality of dental practices having the predetermined characteristics (Para. 132, 151, and 160)

Claims 8-13, 15, and 18-19 recite substantially similar limitations as seen in claims above and hence are rejected for similar rationale as noted above.

Response to Arguments
The Applicant argues that Delaney fails to teach “selecting… an operational issue from an issue database using the metric to identify the operation issue, wherein the operational issue comprises an issue profile”. The Applicant states that Delaney relies on the end user to make a determination of what issues exist and how to address them. The Examiner respectfully disagrees. Delaney in paragraph 30 teaches “the system further includes a comparison component… configured to select a subset of the respective groups of patients for comparison based on association with performance scores that differ beyond a threshold deviation value”; i.e. the system does the comparison for the user.  
The Applicant argues that Delaney fails to teach “implementing, by the first user system, the confirmed solution”. The Applicant states that the care path flow diagram described in Delaney is of past events for facilitating the efficient selection of care paths moving forward. The Examiner respectfully disagrees. Paragraph 201 teaches wherein “monitor the effectiveness of the model care plan with respect to reducing the occurrence of the avoidable complication and/or the cost of the avoidable complication… Optimization component can then adapt or update the model care plan accordingly”; i.e. the model learns from past events and updates the “solutions” for the patient.
Applicant's other arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the 
Applicant argues the 101 rejection. The Applicant states that the claims are analogous to Example 35 of the eligibility examples. Claim 35 was considered eligible because the steps operate in a non-conventional and non-generic way to ensure the system provides more than conventional verification. The claimed invention also includes steps that operate in a non-conventional and non-generic way by determining when the user data is below a threshold value for model data, determining a solution to improve the user data, evaluating an effectiveness of the solution, and updating the model data. The Examiner respectfully disagrees. The present claims use conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two. The claims recite an abstract idea is a very narrow and specific way. However, a specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. Analyzing information in a model to determine a solution and updating the model based on tracking new data/information over a period of time is conventional. 
The Applicant further argues that the step of modifying the solution based on the trend data adds a new subset of data to the original data and fundamentally alters the original data. The Examiner respectfully disagrees. Updating data/models does not alter the data. For example, the court have recognized the following computer functions as well-understood, routine, and conventional. “iii. Electronic recordkeeping, Alice Corp. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686